Case 3:18-cr-00390-VC Document 33-7 Filed 09/18/19 Page 1 of 3




                EXHIBIT 5




                          EXHIBIT 5
                Case 3:18-cr-00390-VC Document 33-7 Filed 09/18/19 Page 2 of 3
                 Case 3:18-cr-00390-VC Document 1 Filed 08/23/18 Page 3 of 4


                                                                                      FILED
 1 ALEX G. TSE (CABN 152348)
   United States Attorney                                                               AUG 2 3 2016 /\,_/
 2
                                                                                        SUSAN Y. SOONG " ,
                                                                                     Cl.ERK, U.S. DISTRICT COURT
 3                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                             OAl<LANo
 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                        )   No.    CR 1 8 0390
                                                      )
13            Plaintiff,                              )   VIOLATIONS:
                                                      )   18 U.S.C. § 1001(a)(2)-
14       V.                                           )   False Statements to Government Agency (Two
                                                      )   Counts)
15   GREGORY JAMES CHRISMAN,                          )
                                                      )
16      Defendant.                                    )   SAN FRANCISCO VENUE
     ________________                                 )
17

18                                              INDICTMENT

19   The Grand Jury Charges:

20   COUNT ONE:             (18 U.S.C. § 1001(a)(2)-False Statements)

21            On or about December 10, 2017, in the Northern District of California, the defendant,

22                                       GREGORY JAMES CHRISMAN,

23   did willfully and knowingly make materially false, fictitious, and fraudulent statements and

24   representations in a matter within the jurisdiction of the Federal Aviation Administration, an agency

25   within the executive branch of the Government of the United States, specifically his false statements on

26   a Federal Aviation Administration Form 8500-8 indicating that: (1) he did not have and had never had a

27   mental disorder of any sort (Question 18m), despite having represented to the United States Department

28   of Veterans Affairs that he had posttraumatic stress disorder and having received medical disability


     INDICTMENT
,r
     .                  Case 3:18-cr-00390-VC Document 33-7 Filed 09/18/19 Page 3 of 3
                         Case 3:18-cr-00390-VC Document 1 Filed 08/23/18 Page 4 of 4




          1 benefits as a result of that condition; and (2) he had never and did not currently receive medical

          2   disability benefits (Question I 8y), despite having received service-related medical disability benefits

          3   from the Department of Veterans Affairs since 2011. All in violation of Title 18, United States Code,

          4   Section 100l(a)(2).

          5 COUNTTWO:                 (18 U.S.C. § I0Ol(a)(2)- False Statements)

          6           On or about June 24, 2018, in the Northern District of California, the defendant,

          7                                      GREGORY JAMES CHRISMAN,

          8   did willfully and knowingly make materially false, fictitious, and fraudulent statements and

          9   representations in a matter within the jurisdiction of the Federal Aviation Administration, an agency

         10   within the executive branch of the Government of the United States, specifically his false statements on

         11   a Federal Aviation Administration Form 8500-8 indicating that: (1) he did not have and had never had a

         12   mental disorder of any sort (Question 18m), despite having represented to the United States Department

         13   of Veterans Affairs that he had posttraumatic stress disorder and having received medical disability

         14 benefits as a result of that condition; and (2) he had never and did not currently receive medical

         15   disability benefits (Question 18y), despite having received service-related medical disability benefits

         16   from the Department of Veterans Affairs since 2011. All in violation of Title 18, United States Code,

         17   Section 1001(a)(2)..

         18   DATED:          i                                            A TRUE BILL

         19

     20
                                                                                   (/4' ouf/
                                                                           FOREPERSON
     21

     22       ALEXG. TSE
              United States Attorney
     23


              ~-~~ ~L ~
     24

     25       ~      L KAEBA
              Deputy Chief, Criminal Division
     26

     27

     28       (Approved as to form:    1lt/l)J[llL
                                       AUSA NICHOLAS J. WALSH
                                                                           )


              INDICTMENT
